Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited) Years Ended December 31, Earnings: Income from continuing operations before taxes(1) $ Add (deduct): Equity in income of non-consolidated affiliates ) Dividends received from non-consolidated affiliates ― Capitalized interest ) Fixed charges as described below Total $ Fixed charges: Interest expensed and capitalized $ Estimated interest factor in rent expense(2) Total $ Ratio of earnings to fixed charges The income from continuing operations before taxes for the year ended December 31, 2011 included a pretax gain of $181.4 million as a result of remeasuring our previously held 50% equity interest in SunBelt. Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
